Citation Nr: 1416721	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-27 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a gastrointestinal disorder (claimed as a stomach tumor), to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the Veteran has claimed service connection for a stomach tumor.  The evidence shows diagnoses of other gastrointestinal disabilities to include residuals of a colostomy.  In its adjudication of the claim, the RO has considered the other gastrointestinal problems.  Therefore, the Board has recharacterized the issue as one of entitlement to service connection for a stomach disability as noted in the cover page of this decision.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Board has reviewed the Veteran's Virtual VA file and has considered the documents contained therein in the decision below.


FINDINGS OF FACT

1.  Service connection for COPD was denied by the Board in a decision of August 2006.  The decision is final.

2.  The evidence submitted since the Board's denial of 2006 is cumulative of evidence that was previously considered by the Board.

3.  The weight of the evidence of record does not support a finding that a relationship exists between a current gastrointestinal disorder and the Veteran's active duty military service, to include as a residual of his claimed exposure to asbestos.


CONCLUSIONS OF LAW

1.  The August 2006 Board decision, which denied service connection for COPD, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the August 2006 Board decision, which denied service connection for COPD, is not new and material and the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A stomach disability was not incurred in or aggravated by service, to include exposure to asbestos.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated in November 2010 and December 2010, of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned, and information on the reason for the prior denial of the claim for service connection for COPD and what constitutes new and material evidence.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, providing a VA examination and obtaining a medical opinion.  Review of the record shows that it contains the Veteran's service treatment and personnel records and identified VA and private treatment records.

VA has a duty to assist the veteran in the development of the claim.  This duty includes providing an examination when necessary.  In this case, as to the request to reopen the claim for service connection for COPD, no new evidence has been submitted regarding the Veteran's claim for service connection for photophobia, myopia and astigmatism.  Therefore, a medical examination is not required.  See 38 C.F.R. § 3.159 (c)(4)(iii).  As to the claim for service connection for a stomach tumor, a VA examination was provided in January 2011.  The examination is adequate in that it was based on a review of pertinent treatment records, an examination of the Veteran and the history provided by the Veteran.  An opinion with a rationale was also provided.  Therefore, the VA examination report is adequate for appellate review.  

In sum, there is no evidence of VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

Claim to Reopen

The appellant seeks to reopen his claim for service connection for COPD.  Service connection was previously denied in an August 2006 Board decision.  The basis for the denial was that there was no competent evidence of a nexus to service.  This decision is final.  38 U.S.C.A. § 7104.

At the time of the Board denial the record contained service records confirming that he was exposed to asbestos in service; VA outpatient treatment records showing a diagnosis and treatment for COPD; a VA examination with an opinion that the Veteran's COPD was not related to service including the asbestos exposure in service, and private treatment records.  

Added to the record since the Board's decision of August 2006 are additional private treatment records and VA outpatient treatment records showing continued treatment for COPD.  

The Board's August 2006 decision is final based upon the evidence then of record.  A previously finally denied claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Applicable regulations provide that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the evidence of record.  In the present claim, the evidence submitted since the Board decision of August 2006, to include private medical treatment records and VA outpatient records are not new and material as they do not relate to an unestablished fact necessary to substantiate the claim, namely, that the appellant's COPD is related to service.  The evidence introduced since the August 2006 Board decision does not show COPD is related to service to include exposure to asbestos.  The evidence simply shows continued treatment for COPD.  This is cumulative as the fact that the Veteran had been diagnosed with COPD and was being treated for the same was already of record at the time of the prior denial.  Thus, as the additional evidence is cumulative of the evidence of record at the time of the August 2006 Board decision and does not raise a reasonable possibility of substantiating the claim, the request to reopen the claim of service connection for COPD is denied.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was post-service evidence of COPD.  Since then, he has submitted evidence of COPD, but such fact had previously been established and is thus cumulative.  In regard to his assertion as to cause, such is repetitive of his initial claim and is also cumulative.  The added evidence is not new and material and the claim is not reopened.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR), provides information concerning claims for service connection for disabilities resulting asbestos exposure. The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

Inhalation of asbestos fibers can produce fibrosis, asbestosis, tumors, pleural effusions and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-1MR, IV.ii.2.C.9.b.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, IV.ii.2.C.9.f. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The record is clear that the Veteran has been diagnosed with and treated for various gastrointestinal disabilities.  Indeed, the record contains diagnoses of colon obstruction, diverticulitis, diverticular rupture, and choledocholithiasis.  Private treatment records show that in December 2009 the Veteran underwent a colostomy for the removal of a tumor.  

Service records confirm the Veteran served in the Navy as a boiler tender for four years, during which time he claims he was exposed to asbestos.  Due to the Veteran's service, asbestos exposure is established.  Thus, the question before the Board is whether the Veteran's current gastrointestinal disabilities are etiologically related to this in-service exposure.  

Service treatment records are completely silent for any treatment of or diagnosis of a stomach disability.  In January 2011, the Veteran underwent a VA examination.  The examiner was aware of the exposure to asbestos in service.  He considered the Veteran's reported history of stomach problems.  Upon examination, he diagnosed the Veteran with ruptured diverticuli and peritonitis status post colon resection and colostomy with resultant surgical scar.  Regarding the question as to whether the Veteran's disability was due to exposure to asbestos in service, the examiner stated that it is less likely than not that there is a relationship between the stomach disability and asbestos exposure due to the fact that there is no causal relationship between exposure to asbestos and diverticulosis and/or diverticuli rupture.  

The Board notes that this is the only medical opinion of record and it stands uncontradicted by any other competent evidence.  The Board recognizes that the examiner stated in the examination report that he had reviewed a single private medical record of January 2010.  However, he did note a detailed history of the Veteran's condition and his complaints that appear consist with the documented medical evidence of record.  Therefore, despite the limited review of the record, the Board finds the examination to have been adequate, the opinion was supported by a rationale, and therefore, it is competent and reliable evidence.

VA and private treatment records, while showing continued treatment for stomach related problems, does not show that any of these gastrointestinal conditions are related to service and the asbestos exposure therein.  

The Veteran has submitted no competent medical nexus evidence contrary to the VA opinion.  Moreover, the Veteran, while competent to report his symptoms, both past and present, is not competent to render a medical opinion in this case as such opinion linking his symptoms to an underlying disabling condition is beyond the scope of a layperson.  That is, he is not competent to link his symptoms over the years to his exposure to asbestos.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).

The benefit-of-the-doubt rule is not for application in this case because the evidence for and against the Veteran's claim is not in relative equipoise.



ORDER

The application to reopen the claim for service connection for COPD is denied.

Entitlement to service connection for a stomach disability, to include as due to exposure to asbestos, is denied.  




____________________________________________
DAVID L.  WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


